Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 07/06/2021
Claims 1-18 are presented for examination.

Drawings
The drawings were received on 07/06/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see page 6 of the Remarks, filed 07/06/2021, with respect to the objections of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.
Applicant’s arguments, see page 6 of the Remarks, filed 07/06/2021, with respect to the 35 USC 103 rejection to claims 19 and 20 have been fully considered and are persuasive.  The rejection of claims 19 and 20 has been withdrawn.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the Examiner has determined that the claims are in condition for allowance. Accordingly, claims 1-18 are allowed for the reasons indicated in the previous office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497